DARGAN, J.
A court of equity will not enforce the specific performance of a contract, unless it be mutually binding on both parties; and if one party is not bound by the contract, the other may disavow it, and a court of equity could not enforce it. See 6 Leigh’s Rep. 175; 6 Paige’s R. 288; 2 Bibb, 98; 1 Humphries, 294. This being the rule of law, the first question is, was Woodruff bound by the bond executed in his name by Glenn ? The answer states, that Glenn had exceeded his authority in selling for less than he was authorized to sell for, but admits he was authorized to sell, but whether his authority was conferred by parol, or under seal, *666is hot stated. But it is shown by the testimony of Fields, that Woodruff sáid, he had verbally authorized Glenn to sell the land. Under these, circumstances, Woodruff was not bodnd by the bond on the day, or at the time it was executed and delivered: First, because Glenn, the agent, had exceeded his authority in selling for a less price than he was áuthori^ed. And secondly, because his authority being merely by párol, hé could not bind his principal under seal, arid thereby Woodruff was hot bound as by a bond, and the contract was that Woodruff should be bound by bond. There was then no mutuality in the contract, at the time it was executed. Has it been ratified, and confirmed by the defendant Woodruff? or did he do it, upon being informed of the contract and its terms ?
The answer states, that in a short time after the sale was made, he (Woodruff) ratified and approved of it, although Glfenn had sold the land for less than he had been authorized to sell for. But the proof does not corroborate the answer; on the contrary, Pickett states, that in the year 1842, he heard Woodruff say, that Glenn had exceeded his authority, and that he would not abide by the contract; and in another conversation, he stated as a reason why he did not proceed to collect the notes which were all due, that he did hot expect Harwell would pay them, and that he would get tired after a while and move off, and the improvements would pay for the time he occupied it. McKinsly, another witness, heard him say, that Glenn had come under his limits, and that he would not abide by the contract. Fields, another witness, heard him say in 1841, that he had verbally authorized Glenn to sell the land, but that Glenn had sold the land for less than he was limited to sell at, and that he (Woodruff) was not legally bound to stand to the trade, yet he was willing to make titles, when the money was paid. Even the testimony of Fields, which is the most favorable to the defendants, does not show that he (Woodruff) admitted a legal liability on the bond, but after denying his legal liability, he merely adds, that he was willing to make titles, when the money was paid. But in 1842, he stated to Pickett, as the witness deposes, that he would not abide by the contract.
From this testimony, we cannot come to the conclusion of *667fact, that Woodruff, the defendant, on being informed of the contract, and its terms, ratified and approved of it, in a manner to bind him by the bond, thereby giving mutuality to the contract, and legal liabilities and rights to each party; and although he now admits by his answer that he did, yet he cannot now ratify it, and thus take advantage of the rise, or fall, in the price of land, and thereby speculate on a contract to which he was a party, and if an advantageous one, he would be bound by it — if not, he would not be bound. And as the testimony shows, that he denied he was bound by the contract in 1842, and according to the answer, was not bound by the bond at the date of its execution, his assertion in his answer, that he did approve of the contract, without proof showing when and how he did it, cannot now be received as evidence of a confirmation of the contract; more especially, as the value of the lands has greatly depreciated, and have been for several years abandoned by complainant.
The bond was not binding on Woodruff at the date of its execution, and he did not ratify and confirm the contract on being informed of it, and it is now too late for him to do it by his answer. The consequence is, there is a want of mutuality in the contract, and we can see no error in the decree. It must be affirmed.